PER CURIAM.
We accepted jurisdiction to review Cur-tin v. State Farm Mutual Automobile Insurance Co., 449 So.2d 293 (Fla. 5th DCA 1984) pending our review of Boynton v. Allstate Insurance Co., 443 So.2d 427 (Fla. 5th DCA 1984), quashed, 486 So.2d 552 (Fla.1986). Although we recently quashed the district court decision in Boynton, we expressly approved of that portion of the *816opinion which was relied on by the district court in the instant case. Finding no conflict to support this Court’s jurisdiction, the petition for review is dismissed.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARRETT, JJ., concur.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT. SEE FLA.R.APP.P. 9.330(d).